Exhibit 10.2

 

AXIS SPECIALTY LIMITED
106 PITTS BAY ROAD
PEMBROKE HM 08 BERMUDA

 

 

Andrew Cook

AXIS Specialty Limited
106 Pitts Bay Road
Pembroke HM 08 Bermuda

 

 

Dear Mr. Cook:

 

We are delighted that you have decided to join AXIS Specialty Limited, a Bermuda
company (the “Company”) and wholly owned, indirect subsidiary of AXIS Capital
Holdings Limited, a Bermuda company (the “Parent”). We thought it would be
useful to lay out the terms and conditions of our agreement in this letter
agreement (this “Agreement”).  This Agreement is dated as of January 1, 2004.

 


1.                                      EMPLOYMENT.

 

The Company hereby agrees to employ you in the position of Chief Financial
Officer or in such position as is mutually agreeable to you and the Company. You
will report to the President and Chief Executive Officer of the Parent or any
other appropriate designee as may be directed by him. You will be expected to
devote your full business time and energy, attention, skills and ability to the
performance of your duties and responsibilities to the Company on an exclusive
basis, including service to subsidiaries and other affiliates of the Company as
requested by the Board of Directors of the Parent (the “Board”), and shall
faithfully and diligently endeavor to promote the business and best interests of
the Company and its subsidiaries.

 


2.                                      COMPENSATION AND BENEFITS.

 


(A)                                 DURING YOUR EMPLOYMENT WITH THE COMPANY,
YOUR ANNUAL BASE SALARY SHALL BE $450,000 (THE BASE SALARY AS MAY BE INCREASED
FROM TIME TO TIME “BASE SALARY”) AND SHALL BE PAID PURSUANT TO THE COMPANY’S
CUSTOMARY PAYROLL PRACTICES. THE BASE SALARY WILL BE REVIEWED ANNUALLY AND MAY
BE INCREASED IN THE SOLE DISCRETION OF THE COMPANY.


 


(B)                                 IN ADDITION TO THE BASE SALARY, IN EACH
FISCAL YEAR OF THE COMPANY DURING YOUR EMPLOYMENT WITH THE COMPANY, YOU WILL
HAVE THE OPPORTUNITY TO EARN AN ANNUAL CASH BONUS (“ANNUAL BONUS”) IF THE
COMPANY ACHIEVES CERTAIN PERFORMANCE OBJECTIVES AND SUBJECT TO YOUR INDIVIDUAL
PERFORMANCE (EACH OF WHICH WILL BE DETERMINED BY THE COMPANY FOR EACH SUCH
FISCAL YEAR).  THE ANNUAL BONUS FOR EACH PERIOD WILL BE PAID ONLY IF YOU ARE
ACTIVELY EMPLOYED WITH THE COMPANY AND ARE NOT IN BREACH OF THIS AGREEMENT ON
THE DATE OF DISBURSEMENT.

 

--------------------------------------------------------------------------------


 


(C)                                  DURING YOUR EMPLOYMENT WITH THE COMPANY,
YOU WILL BE ENTITLED TO PARTICIPATE GENERALLY IN THE BENEFIT PLANS MADE
AVAILABLE TO EMPLOYEES OF THE COMPANY IN ACCORDANCE WITH THE TERMS OF THOSE
PLANS AND THE COMPANY WILL REIMBURSE YOU FOR ALL REASONABLE BUSINESS EXPENSES
UPON PRESENTATION OF STATEMENTS OF SUCH EXPENSES IN ACCORDANCE WITH THE
COMPANY’S POLICIES AND PROCEDURES NOW IN FORCE OR AS SUCH POLICIES AND
PROCEDURES MAY BE MODIFIED WITH RESPECT TO THE SENIOR EXECUTIVES OF THE COMPANY.


 


(D)                                 DURING YOUR EMPLOYMENT WITH THE COMPANY, YOU
WILL BE ENTITLED TO 25 WORKING DAYS OF PAID VACATION PER CALENDAR YEAR (PRO
RATED ACCORDING TO YOUR COMMENCEMENT DATE).  YOU WILL ALSO BE ENTITLED TO BE
PAID FOR BERMUDA STATUTORY HOLIDAYS AS SET OUT UNDER THE BERMUDA PUBLIC HOLIDAYS
ACT.


 


(E)                                  DURING YOUR EMPLOYMENT WITH THE COMPANY,
YOU WILL BE PAID BY THE COMPANY A HOUSING ALLOWANCE OF $15,000 PER MONTH;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL HAVE NO OTHER OBLIGATIONS TO YOU
RELATING TO ANY OF YOUR HOUSING EXPENSES, INCLUDING, BUT NOT LIMITED TO, THE
COSTS OF UTILITIES AND MAINTENANCE.


 


(F)                                    DURING YOUR EMPLOYMENT WITH THE COMPANY,
YOU WILL BE PAID BY THE COMPANY AN AUTOMOBILE ALLOWANCE OF $900 PER MONTH;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL HAVE NO OTHER OBLIGATIONS TO YOU
RELATING TO ANY OF YOUR AUTOMOBILE(S), INCLUDING, BUT NOT LIMITED TO, THE COSTS
TO INSURE OR GARAGE ANY OF YOUR AUTOMOBILE(S).


 


(G)                                 DURING YOUR EMPLOYMENT WITH THE COMPANY, YOU
WILL BE ENTITLED TO FOUR RETURN TRIPS HOME FOR YOU AND YOUR FAMILY EACH CALENDAR
YEAR IN ACCORDANCE WITH THE COMPANY’S HOME LEAVE POLICY.


 


(H)                                 DURING YOUR EMPLOYMENT WITH THE COMPANY, AND
SUBJECT TO THE COMPANY’S PRIOR REVIEW AND APPROVAL, YOU WILL BE REIMBURSED BY
THE COMPANY FOR THE INITIATION FEES AND ANNUAL MEMBERSHIP FEES OF TWO PRIVATE
CLUBS; PROVIDED, HOWEVER, THAT THE COMPANY SHALL HAVE NO OTHER OBLIGATIONS TO
YOU RELATING TO ANY OTHER COSTS OF YOUR MEMBERSHIP IN THAT PRIVATE CLUB.


 


(I)                                    DURING YOUR EMPLOYMENT WITH THE COMPANY,
THE COMPANY WILL PAY THE REASONABLE COSTS OF AN ACCOUNTANT TO PREPARE YOUR
PERSONAL TAX FORMS AND REPORTS THAT ARE REQUIRED TO BE FILED IN THE CANADA OR
THE UNITED KINGDOM IN CONNECTION WITH YOUR EMPLOYMENT IN BERMUDA.

 


3.                                      TERM OF EMPLOYMENT

 


(A)                                 THE EMPLOYMENT PERIOD SHALL COMMENCE ON
JANUARY 1, 2004 AND SHALL TERMINATE ON THE DAY PRECEDING THE SECOND ANNIVERSARY
THEREOF; PROVIDED, HOWEVER, THAT THE TERM OF EMPLOYMENT SHALL AUTOMATICALLY BE
EXTENDED FOR SUCCESSIVE ONE-YEAR PERIODS UNLESS EITHER PARTY SHALL GIVE AT LEAST
SIX (6) MONTHS’ PRIOR WRITTEN NOTICE OF NON-RENEWAL. NOTWITHSTANDING THE
FOREGOING, YOUR EMPLOYMENT HEREUNDER WILL BE TERMINATED UPON THE EARLIEST TO
OCCUR OF THE FOLLOWING EVENTS:


 


(I)                                    DEATH.  YOUR EMPLOYMENT SHALL
AUTOMATICALLY TERMINATE UPON YOUR DEATH.

 

2

--------------------------------------------------------------------------------


 


(II)                                DISABILITY.  THE COMPANY SHALL BE ENTITLED
TO TERMINATE YOUR EMPLOYMENT IF, AS A RESULT OF YOUR INCAPACITY DUE TO PHYSICAL
OR MENTAL ILLNESS OR INJURY, YOU SHALL HAVE BEEN UNABLE TO PERFORM YOUR DUTIES
HEREUNDER FOR A PERIOD OF 181 DAYS IN ANY TWELVE-MONTH PERIOD.


 


(III)                            CAUSE.  THE COMPANY MAY TERMINATE YOUR
EMPLOYMENT FOR CAUSE, WHICH, FOR PURPOSES OF THIS AGREEMENT, SHALL MEAN (A) YOUR
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE IN CONNECTION WITH THE PERFORMANCE OF
YOUR DUTIES AS AN EMPLOYEE OF THE COMPANY, (B) THE WILLFUL ENGAGEMENT BY YOU IN
MISCONDUCT THAT IS DEMONSTRABLY INJURIOUS TO THE COMPANY (MONETARILY OR
OTHERWISE) OR ITS REPUTATION, (C) YOUR MATERIAL BREACH OF THIS AGREEMENT OR (D)
YOUR CONVICTION OF, OR PLEADING GUILTY OR NOLO CONTENDERE TO, A FELONY, AN
OFFENCE TRIABLE UPON AN INDICTMENT OR A CRIME INVOLVING MORAL TURPITUDE.


 


(IV)                              WITHOUT CAUSE.  THE COMPANY MAY TERMINATE YOUR
EMPLOYMENT AT ANY TIME WITHOUT CAUSE; PROVIDED, HOWEVER, THAT THE COMPANY
PROVIDES YOU WITH NOTICE OF ITS INTENT TO TERMINATE AT LEAST 30 DAYS IN ADVANCE
OF THE DATE OF TERMINATION. TERMINATION WITHOUT CAUSE SHALL INCLUDE THE
COMPANY’S NON-RENEWAL OF A SUCCESSIVE ONE-YEAR PERIOD OF YOUR EMPLOYMENT WITH
THE COMPANY AS PROVIDED FOR IN THIS SECTION 3(A).


 


(V)                                  VOLUNTARY RESIGNATION.  YOU MAY VOLUNTARILY
TERMINATE YOUR EMPLOYMENT HEREUNDER; PROVIDED, HOWEVER, THAT YOU PROVIDE THE
COMPANY WITH NOTICE OF YOUR INTENT TO TERMINATE AT LEAST SIX MONTHS IN ADVANCE
OF THE DATE OF TERMINATION.  VOLUNTARY RESIGNATION SHALL INCLUDE YOUR
NON-RENEWAL OF A SUCCESSIVE ONE-YEAR PERIOD OF YOUR EMPLOYMENT WITH THE COMPANY
AS PROVIDED FOR IN THIS SECTION 3(A).


 


(B)                                 IN THE EVENT THAT YOUR EMPLOYMENT WITH THE
COMPANY SHALL TERMINATE FOR ANY REASON, EXCEPT AS OTHERWISE SET FORTH IN THIS
AGREEMENT, THE COMPANY’S SOLE OBLIGATION UNDER THE AGREEMENT SHALL BE TO (I) PAY
TO YOU ANY ACCRUED AND UNPAID BASE SALARY THROUGH THE DATE OF TERMINATION OF
EMPLOYMENT AND AN AMOUNT EQUAL TO SUCH REASONABLE AND NECESSARY UNREIMBURSED
BUSINESS EXPENSES INCURRED BY YOU ON BEHALF OF COMPANY ON OR PRIOR TO THE DATE
OF TERMINATION OF EMPLOYMENT AND (II) AFFORD YOU ALL THE EMPLOYEE BENEFITS TO
WHICH YOU MAY BE ENTITLED UNDER, AND IN ACCORDANCE WITH THE TERMS OF, ALL
EMPLOYEE BENEFIT PLANS IN WHICH YOU PARTICIPATE.


 


(C)                                  IN THE EVENT THAT THE COMPANY TERMINATES
YOUR EMPLOYMENT WITHOUT CAUSE IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 3(A)(IV) HEREOF, YOU SHALL BE ENTITLED TO CONTINUATION OF YOUR BASE
SALARY AND EMPLOYEE BENEFITS FOR A PERIOD OF TWELVE (12) MONTHS IMMEDIATELY
FOLLOWING THE DATE OF SUCH TERMINATION; PROVIDED, HOWEVER, THAT YOU COMPLY WITH
YOUR OBLIGATIONS UNDER SECTIONS 3(E), 4, 5, 6 AND 7 HEREOF.


 


(D)                                 IN THE EVENT THAT EITHER PARTY GIVES NOTICE
OF THE NON-RENEWAL OF A SUCCESSIVE ONE-YEAR PERIOD OF YOUR EMPLOYMENT WITH THE
COMPANY AS PROVIDED FOR IN SECTION 3(A) HEREOF, OR THE COMPANY TERMINATES YOUR
EMPLOYMENT WITHOUT CAUSE AND PROVIDES NOTICE TO YOU THEREOF, OR YOU VOLUNTARILY
TERMINATE YOUR EMPLOYMENT HEREUNDER AND PROVIDE NOTICE TO THE COMPANY THEREOF,

 

3

--------------------------------------------------------------------------------


 


DURING THE PERIOD (OR ANY PORTION THEREOF) COMMENCING ON THE DATE OF SUCH NOTICE
AND ENDING ON THE DATE OF TERMINATION (THE “NOTICE PERIOD”), THE COMPANY MAY, IN
ITS ABSOLUTE DISCRETION, (I) REQUIRE YOU TO PERFORM ONLY SUCH DUTIES AS IT MAY
ALLOCATE TO YOU, (II) REQUIRE YOU NOT TO PERFORM ANY OF YOUR DUTIES, (III)
REQUIRE YOU NOT TO HAVE ANY CONTACT WITH CUSTOMERS OR CLIENTS OF THE COMPANY NOR
ANY CONTACT (OTHER THAN PURELY SOCIAL CONTACT) WITH SUCH EMPLOYEES OF THE
COMPANY AS THE COMPANY SHALL DETERMINE, (IV)  EXCLUDE YOU FROM ANY PREMISES OF
THE COMPANY AND/OR (V) REQUIRE YOU TO RESIGN FROM ALL DIRECTORSHIPS AND OTHER
OFFICES THAT YOU HOLD IN CONNECTION WITH YOUR EMPLOYMENT WITH THE COMPANY
(INCLUDING ANY DIRECTORSHIPS WITH SUBSIDIARIES OR OTHER AFFILIATES OF THE
COMPANY) EFFECTIVE AS OF ANY DATE DURING THE NOTICE PERIOD.  IF THE COMPANY
ELECTS TO TAKE ANY SUCH ACTION, SUCH ELECTION SHALL NOT CONSTITUTE A BREACH BY
THE COMPANY OF THIS AGREEMENT AND YOU SHALL NOT HAVE ANY CLAIM AGAINST THE
COMPANY IN CONNECTION THEREWITH SO LONG AS, DURING THE NOTICE PERIOD, THE
COMPANY CONTINUES TO PAY TO YOU YOUR ACCRUED AND UNPAID BASE SALARY, AFFORD YOU
ALL THE EMPLOYEE BENEFITS TO WHICH YOU MAY BE ENTITLED UNDER, AND IN ACCORDANCE
WITH THE TERMS OF, ALL EMPLOYEE BENEFIT PLANS IN WHICH YOU PARTICIPATE AND
OTHERWISE COMPLY WITH THE TERMS OF THIS AGREEMENT.


 


(E)                                  UPON TERMINATION OF YOUR EMPLOYMENT WITH
THE COMPANY FOR ANY REASON, YOU AGREE (I) TO RESIGN FROM ALL DIRECTORSHIPS AND
OTHER OFFICES THAT YOU HOLD IN CONNECTION WITH YOUR EMPLOYMENT WITH THE COMPANY
(INCLUDING ANY DIRECTORSHIPS WITH SUBSIDIARIES OR OTHER AFFILIATES OF THE
COMPANY) AND (II) TO EXECUTE A GENERAL RELEASE AND WAIVER, WAIVING ALL CLAIMS
YOU MAY HAVE AGAINST THE COMPANY, ITS AFFILIATES (INCLUDING PARENT) AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, EMPLOYEES, OFFICERS, DIRECTORS, CONSULTANTS,
PARTNERS AND SHAREHOLDERS.


 


(F)                                    IN THE EVENT THAT YOUR EMPLOYMENT WITH
THE COMPANY SHALL TERMINATE FOR ANY REASON, OTHER THAN TERMINATION BY THE
COMPANY FOR CAUSE OR YOUR VOLUNTARY TERMINATION OF EMPLOYMENT OR NON-RENEWAL OF
THIS AGREEMENT IN WHICH YOU DON’T PROVIDE THE SIX MONTHS’ NOTICE REQUIRED BY
SECTION 3(A) HEREOF, THE COMPANY WILL PAY THE REASONABLE COSTS OF YOUR
REPATRIATION TO CANADA OR THE UNITED KINGDOM, INCLUDING BUT NOT LIMITED TO, THE
COSTS OF TRANSPORTATION AND MOVING FOR YOU AND YOUR FAMILY.


 


(G)                                 IF WITHIN THE FIRST TWELVE MONTHS FOLLOWING
A CHANGE OF CONTROL, (I) THE NATURE OR SCOPE OF YOUR POSITION, AUTHORITY OR
DUTIES ARE MATERIALLY ADVERSELY CHANGED, (II) YOUR COMPENSATION IS NOT PAID OR
IS REDUCED, THERE IS A MATERIAL ADVERSE CHANGE IN YOUR EMPLOYEE BENEFITS OR THE
COMPANY OTHERWISE MATERIALLY BREACHES THIS AGREEMENT OR (III) YOU ARE REQUIRED
BY THE COMPANY TO RELOCATE TO A PLACE MORE THAN 50 MILES FROM YOUR CURRENT PLACE
OF EMPLOYMENT, THEN, IF YOU PROVIDE THE COMPANY WITH WRITTEN NOTICE OF YOUR
INTENT TO TERMINATE YOUR EMPLOYMENT AS A RESULT OF SUCH EVENT, PROVIDING THE
SPECIFIC REASONS THEREFOR, AND THE COMPANY DOES NOT MAKE THE NECESSARY
CORRECTIONS WITHIN THIRTY DAYS OF RECEIPT OF YOUR WRITTEN NOTICE, YOU MAY
TERMINATE YOUR EMPLOYMENT WITHIN THE TEN DAYS FOLLOWING THE EXPIRATION OF SUCH
THIRTY DAY NOTICE PERIOD AND CONTINUE TO RECEIVE YOUR BASE SALARY AND EMPLOYEE
BENEFITS FOR A PERIOD OF TWELVE MONTHS IMMEDIATELY FOLLOWING THE DATE OF SUCH
TERMINATION AND THE ANNUAL BONUS THAT YOU WOULD HAVE BEEN ENTITLED TO DURING
SUCH TWELVE MONTHS ASSUMING ALL PERFORMANCE TARGETS HAD BEEN EXCEEDED; PROVIDED,
HOWEVER, THAT YOU COMPLY WITH YOUR OBLIGATIONS UNDER SECTION 3(E), 4, 5 AND 6
HEREOF.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “CHANGE IN CONTROL” WILL BE
DEEMED TO HAVE OCCURRED AS OF THE FIRST DAY ANY OF THE FOLLOWING EVENTS OCCURS:

 

4

--------------------------------------------------------------------------------


 


(I)                                    ANY PERSON OR ENTITY IS OR BECOMES THE
“BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE U.S. SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE PARENT
REPRESENTING 50% OR MORE OF THE COMBINED VOTING POWER OF THE PARENT’S THEN
OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS (THE “OUTSTANDING PARENT VOTING SECURITIES”); PROVIDED, HOWEVER, THAT
FOR PURPOSES OF THIS SECTION 3(G) (I), THE FOLLOWING ACQUISITIONS SHALL NOT
CONSTITUTE A CHANGE IN CONTROL: (A) ANY ACQUISITION DIRECTLY FROM THE PARENT,
(B) ANY ACQUISITION BY THE PARENT, (C) ANY ACQUISITION BY ANY EMPLOYEE BENEFIT
PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE PARENT OR ANY AFFILIATE
OF THE PARENT OR (D) ANY ACQUISITION BY ANY ENTITY PURSUANT TO A TRANSACTION
WHICH COMPLIES WITH CLAUSES (A), (B) AND (C) OF SECTION 3(G) (III) HEREOF;


 


(II)                                INDIVIDUALS WHO, AS OF THE DATE OF THIS
AGREEMENT, CONSTITUTE THE BOARD (HEREINAFTER REFERRED TO AS THE “INCUMBENT
BOARD”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD;
PROVIDED, HOWEVER, THAT ANY INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO THE
DATE HEREOF WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE PARENT’S
STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS
THEN COMPRISING THE INCUMBENT BOARD SHALL BE CONSIDERED A MEMBER OF THE
INCUMBENT BOARD, EXCLUDING ANY INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE
OCCURS AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH RESPECT TO
THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION
OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OR ENTITY OTHER THAN THE
BOARD;


 


(III)                            CONSUMMATION OF A REORGANIZATION, MERGER, SHARE
EXCHANGE, AMALGAMATION, RECAPITALIZATION, CONSOLIDATION OR SIMILAR TRANSACTION
BY AND AMONG THE PARENT AND ANOTHER PERSON OR ENTITY, INCLUDING, FOR THIS
PURPOSE, A TRANSACTION AS A RESULT OF WHICH ANOTHER PERSON OR ENTITY OWNS THE
PARENT OR ALL OR SUBSTANTIALLY ALL OF THE PARENT’S ASSETS, EITHER DIRECTLY OR
THROUGH ONE OR MORE SUBSIDIARIES (A “BUSINESS COMBINATION”), IN EACH CASE,
UNLESS, FOLLOWING SUCH BUSINESS COMBINATION, (A) ALL OR SUBSTANTIALLY ALL OF THE
INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL OWNERS, RESPECTIVELY, OF THE
OUTSTANDING PARENT VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH BUSINESS
COMBINATION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS (OR EQUIVALENT MANAGEMENT PERSONNEL) OF
THE ENTITY RESULTING FROM SUCH BUSINESS COMBINATION OR THAT, AS A RESULT OF SUCH
BUSINESS COMBINATION, OWNS THE PARENT OR ALL OR SUBSTANTIALLY ALL OF THE
PARENT’S ASSETS, EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES, IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF THE OUTSTANDING PARENT
VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION; (B) NO PERSON
OR ENTITY (EXCLUDING ANY ENTITY RESULTING FROM SUCH BUSINESS COMBINATION, OR
THAT, AS A RESULT OF SUCH BUSINESS COMBINATION, OWNS THE PARENT OR ALL OR

 

5

--------------------------------------------------------------------------------


 


SUBSTANTIALLY ALL OF THE PARENT’S ASSETS, EITHER DIRECTLY OR THROUGH ONE OR MORE
SUBSIDIARIES, OR ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) OF THE FOREGOING)
BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 50% OR MORE OF THE THEN OUTSTANDING
SHARES OF COMMON STOCK OR THE COMBINED VOTING POWER OF THE THEN OUTSTANDING
VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (OR
EQUIVALENT MANAGEMENT PERSONNEL) OF THE ENTITY RESULTING FROM SUCH BUSINESS
COMBINATION OR THAT, AS A RESULT OF SUCH BUSINESS COMBINATION, OWNS THE PARENT
OR ALL OR SUBSTANTIALLY ALL OF THE PARENT’S ASSETS, EITHER DIRECTLY OR THROUGH
ONE OR MORE SUBSIDIARIES, EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP EXISTED WITH
RESPECT TO THE PARENT PRIOR TO THE BUSINESS COMBINATION; AND (C) AT LEAST A
MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS (OR EQUIVALENT MANAGEMENT
PERSONNEL) OF THE ENTITY RESULTING FROM SUCH BUSINESS COMBINATION OR THAT, AS A
RESULT OF SUCH BUSINESS COMBINATION, OWNS THE PARENT OR ALL OR SUBSTANTIALLY ALL
OF THE PARENT’S ASSETS, EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES,
WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF THE INITIAL
AGREEMENT, OR OF THE ACTION OF THE BOARD, PURSUANT TO WHICH SUCH BUSINESS
COMBINATION IS EFFECTED OR APPROVED; OR


 


(IV)                              APPROVAL BY THE SHAREHOLDERS OF THE PARENT OF
A COMPLETE LIQUIDATION OR DISSOLUTION OF THE PARENT OR THE SALE OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE PARENT’S ASSETS.


 


4.                                      ASSIGNMENT OF INTELLECTUAL PROPERTY
RIGHTS


 


(A)                                 ASSIGNMENT.  YOU HEREBY ASSIGN ALL OF YOUR
RIGHTS, TITLE AND INTEREST TO AND IN ALL INTELLECTUAL PROPERTY RIGHTS (AS
DEFINED BELOW) CONCEIVED, DEVELOPED, INVENTED, MADE BY YOU OR OTHERWISE OWNED BY
YOU AND DIRECTLY OR INDIRECTLY RELATING TO THE BUSINESS (DEFINED IN
SECTION 7(A)) AND YOU AGREE AND ACKNOWLEDGE THAT, ON THE DATE HEREOF, SUCH
RIGHTS TO AND IN SUCH INTELLECTUAL PROPERTY RIGHTS SHALL BECOME THE SOLE
PROPERTY OF, AND BELONG TO, THE COMPANY.


 


(B)                                 INTELLECTUAL PROPERTY RIGHTS.  FOR THE
PURPOSES OF THIS AGREEMENT, THE TERM “INTELLECTUAL PROPERTY RIGHT” SHALL MEAN
ALL PROPRIETARY AND OTHER RIGHTS IN AND TO: (I) TRADEMARKS, SERVICE MARKS, BRAND
NAMES, CERTIFICATION MARKS, TRADE DRESS, ASSUMED NAMES, TRADE NAMES AND OTHER
INDICATIONS OF ORIGIN; (II) PATENTS, INVENTORS’ CERTIFICATES AND INVENTION
DISCLOSURES; (III) TRADE SECRETS AND OTHER CONFIDENTIAL OR NON-PUBLIC BUSINESS
INFORMATION, INCLUDING IDEAS, FORMULAE, COMPOSITIONS, INVENTIONS, DISCOVERIES
AND IMPROVEMENTS, KNOW-HOW, MANUFACTURING AND PRODUCTION PROCESSES AND
TECHNIQUES, AND RESEARCH AND DEVELOPMENT INFORMATION (WHETHER PATENTABLE OR
NOT); DRAWINGS, SPECIFICATIONS, DESIGNS, PLANS, PROPOSALS AND TECHNICAL DATA;
AND FINANCIAL, MARKETING AND BUSINESS DATA, PRICING AND COST INFORMATION,
BUSINESS AND MARKETING PLANS AND CUSTOMER AND SUPPLIER LISTS AND INFORMATION;
(IV) WRITINGS AND OTHER WORKS OF AUTHORSHIP, WHETHER COPYRIGHTABLE OR NOT,
INCLUDING COMPUTER PROGRAMS, DATA BASES AND DOCUMENTATION THEREFOR, AND ALL
COPYRIGHTS TO ANY OF THE FOREGOING; (V) MASK WORKS; (VI) RIGHTS, TITLE AND
INTEREST IN KNOW-HOW, TECHNICAL INFORMATION, PROCESSES, PRACTICES AND SYSTEMS,
WHETHER OR NOT PROTECTABLE BY PATENT, COPYRIGHT OR TRADE SECRET LAW; (VII) MORAL
RIGHTS; (VIII) RIGHTS TO LIMIT THE USE OR DISCLOSURE OF CONFIDENTIAL INFORMATION
BY ANY PERSON; (IX) ANY SIMILAR TANGIBLE OR INTANGIBLE INTELLECTUAL PROPERTY OR
PROPRIETARY RIGHTS, INFORMATION AND TECHNOLOGY; (X)

 

6

--------------------------------------------------------------------------------


 


REGISTRATIONS OF, AND APPLICATIONS TO REGISTER, ANY OF THE FOREGOING WITH ANY
GOVERNMENTAL AGENCY OR AUTHORITY AND ANY RENEWALS OR EXTENSIONS THEREOF, (XI)
THE GOODWILL ASSOCIATED WITH EACH OF THE FOREGOING AND (XII) ANY CLAIMS OR
CAUSES OF ACTION ARISING OUT OF OR RELATED TO ANY INFRINGEMENT OR
MISAPPROPRIATION OF ANY OF THE FOREGOING; IN EACH CASE IN ANY JURISDICTION.


 


5.                                      NON-DISCLOSURE


 


(A)                                 IN VIEW OF THE FACT THAT YOUR WORK FOR THE
COMPANY WILL BRING YOU INTO CLOSE CONTACT WITH MANY CONFIDENTIAL AFFAIRS OF THE
COMPANY NOT READILY AVAILABLE TO THE PUBLIC, AS WELL AS PLANS FOR FUTURE
DEVELOPMENTS, YOU AGREE DURING YOUR EMPLOYMENT WITH THE COMPANY AND THEREAFTER:


 


(I)                                    TO KEEP SECRET AND RETAIN IN THE
STRICTEST CONFIDENCE ALL PROPRIETARY OR CONFIDENTIAL MATTERS OR TRADE SECRETS OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES AND AFFILIATES (WHICH INFORMATION WILL BE
DEEMED CONFIDENTIAL NOTWITHSTANDING ANY PRIOR UNAUTHORIZED DISCLOSURES),
INCLUDING, BUT NOT LIMITED TO, DATA, KNOW-HOW, FORMULAE, PRACTICES, PROCESSES,
METHODOLOGIES, DESIGNS, SKETCHES, PHOTOGRAPHS, PLANS, DRAWINGS, SPECIFICATIONS,
SAMPLES, REPORTS, MEMBER OR CUSTOMER LISTS, PRICE LISTS, BUSINESS STRATEGIES OR
ARRANGEMENTS, STUDIES, FINDINGS, INVENTIONS, IDEAS, SOFTWARE, SOURCE CODE,
BUSINESS PLANS AND OTHER TECHNICAL, BUSINESS OR FINANCIAL INFORMATION RELATING
TO THE COMPANY’S BUSINESS, WHETHER EXISTING ON THE DATE HEREOF OR HEREAFTER
(SUCH MATERIAL COLLECTIVELY, “RESTRICTED MATERIAL”), AND NOT TO DISCLOSE SUCH
RESTRICTED MATERIAL EXCEPT WITH THE COMPANY’S PERMISSION TO SUCH THIRD PARTIES
AS MAY BE NECESSARY IN THE FURTHERANCE OF THE COMPANY’S INTERESTS AND IN THE
DISCHARGE OF YOUR DUTIES; AND


 


(II)                                TO DELIVER PROMPTLY TO THE COMPANY UPON THE
TERMINATION OF YOUR EMPLOYMENT OR AT ANY OTHER TIME AS THE COMPANY MAY SO
REQUEST, ALL DOCUMENTS (AND ALL COPIES THEREOF), IN WHATEVER FORM, CONTAINING
RESTRICTED MATERIAL, AND ALL PROPERTY ASSOCIATED THEREWITH, WHICH YOU MAY THEN
POSSESS OR HAVE UNDER YOUR CONTROL; PROVIDED, HOWEVER, THAT RESTRICTED MATERIAL
SHALL NOT BE SUBJECT TO THE CONFIDENTIALITY RESTRICTIONS OF THIS SECTION 5 WHERE
YOU CAN SHOW THAT SUCH INFORMATION IS, AT THE TIME OF DISCLOSURE, GENERALLY
KNOWN TO THE PUBLIC.


 


(B)                                 IN THE EVENT THAT YOU ARE REQUESTED OR
REQUIRED (BY ORAL QUESTIONS, INTERROGATORIES, REQUESTS FOR INFORMATION OR
DOCUMENTS, SUBPOENA OR SIMILAR PROCESS) TO DISCLOSE ANY RESTRICTED MATERIAL, YOU
AGREE TO PROVIDE THE COMPANY WITH PROMPT NOTICE OF SUCH REQUEST(S) SO THAT THE
COMPANY MAY SEEK AN APPROPRIATE PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY
AND/OR WAIVE YOUR COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT. IN THE EVENT
THAT SUCH PROTECTIVE ORDER OR OTHER REMEDY IS NOT OBTAINED, OR THAT THE COMPANY
GRANTS A WAIVER HEREUNDER, YOU MAY FURNISH THAT PORTION (AND ONLY THAT PORTION)
OF THE RESTRICTED MATERIAL WHICH YOU ARE LEGALLY COMPELLED TO DISCLOSE AND WILL
EXERCISE YOUR REASONABLE BEST EFFORTS TO OBTAIN RELIABLE ASSURANCE THAT
CONFIDENTIAL TREATMENT WILL BE ACCORDED ANY RESTRICTED MATERIAL SO FURNISHED.

 

7

--------------------------------------------------------------------------------


 


(C)                                  NOTHING IN THIS SECTION 5 SHALL BE
CONSTRUED AS GRANTING OR IMPLYING ANY RIGHT TO YOU UNDER ANY PATENT OR
UNPATENTED INTELLECTUAL PROPERTY RIGHT OF THE COMPANY, OR YOUR RIGHT TO USE ANY
INVENTION COVERED THEREBY.


 


6.                                      NON-SOLICITATION


 

Except with prior written permission of the Company, you shall not, directly or
indirectly (individually or on behalf of other persons), during your employment
with the Company or any of its affiliates and for a period of six (6) months
following the termination of your employment with the Company for any reason,
hire, offer to hire, entice away or in any manner persuade or attempt to
persuade any officer, employee or agent of the Parent or any of its affiliates
(including the Company and any subsidiary) or any then current or prospective
customer, client or broker of the Parent or any of its affiliates (including the
Company and any subsidiary), to discontinue his or her relationship with the
Parent or any of its affiliates (including the Company and any subsidiary) or to
otherwise do business with any competing business of Parent or any of its
affiliates (including the Company and any subsidiary).

 


7.                                      NON-COMPETITION


 

Except with prior written permission of the Company, you shall not, during your
employment with the Company or any of its affiliates and if you terminate
employment for any reason (other than your voluntary termination of employment
or non-renewal of this Agreement in which you provide the six months’ notice
required by Section 3(a) hereof), for a period of six (6) months following your
termination of employment, directly or indirectly (individually or on behalf of
other persons): (a) enter the employ of, or render services to, any person, firm
or corporation engaged in the insurance or reinsurance business or any other
business in which the Company is, or has announced an intention to become,
engaged in at any time during your employment with the Company and within
Bermuda (hereinafter collectively referred to as the “Business”); (b) engage in
such Business on your own account; or (c) become interested in any such
Business, directly or indirectly, as an owner, partner, shareholder, member,
director, officer, principal, consultant or in any other senior executive or
managerial capacity; provided, however, that nothing contained in this Section 7
shall be deemed to prohibit you from acquiring, solely as a passive investment,
no more than 5% of the total outstanding securities of any publicly-held
corporation.

 


8.                                      ENFORCEMENT


 


(A)                                 THE PARTIES HERETO HEREBY DECLARE THAT IT IS
IMPOSSIBLE TO MEASURE IN MONEY THE DAMAGES THAT WILL ACCRUE TO THE COMPANY BY
REASON OF YOUR FAILURE TO PERFORM ANY OF YOUR OBLIGATIONS UNDER SECTIONS 4, 5, 6
AND 7. ACCORDINGLY, IF THE COMPANY INSTITUTES ANY ACTION OR PROCEEDING TO
ENFORCE THE PROVISIONS HEREOF, TO THE EXTENT PERMITTED BY APPLICABLE LAW, YOU
HEREBY WAIVE THE CLAIM OR DEFENSE THAT THE COMPANY HAS AN ADEQUATE REMEDY AT
LAW, AND YOU SHALL NOT URGE IN ANY SUCH ACTION OR PROCEEDING THE DEFENSE THAT
ANY SUCH REMEDY EXISTS AT LAW. THE FOREGOING RIGHTS SHALL BE IN ADDITION TO ANY
OTHER RIGHTS AND REMEDIES AVAILABLE TO THE COMPANY UNDER LAW OR IN EQUITY.

 

8

--------------------------------------------------------------------------------


 


(B)                                 IF ANY OF THE COVENANTS CONTAINED IN
SECTIONS 4, 5, 6 AND 7 OR ANY PART THEREOF, IS CONSTRUED TO BE INVALID OR
UNENFORCEABLE, THE SAME SHALL NOT AFFECT THE REMAINDER OF THE COVENANT OR
COVENANTS, WHICH SHALL BE GIVEN FULL EFFECT, WITHOUT REGARD TO THE INVALID
PORTION(S). IN ADDITION, IF ANY OF THE COVENANTS CONTAINED IN SECTIONS 4, 5, 6
AND 7 HEREOF, OR ANY PART THEREOF, IS HELD BY ANY PERSON OR ENTITY WITH
JURISDICTION OVER THE MATTER TO BE INVALID OR UNENFORCEABLE BECAUSE OF DURATION
OF SUCH PROVISION OR THE GEOGRAPHICAL AREA COVERED THEREBY, THE PARTIES AGREE
THAT SUCH PERSON OR ENTITY SHALL HAVE THE POWER TO REDUCE THE DURATION AND/OR
GEOGRAPHICAL AREA OF SUCH PROVISION AND, IN ITS REDUCED FORM, SAID PROVISIONS
SHALL THEN BE ENFORCEABLE.


 


(C)                                  IT IS UNDERSTOOD AND AGREED THAT NO FAILURE
OR DELAY BY THE COMPANY IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE CONTAINED IN
SECTIONS 4, 5, 6 AND 7 SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE
OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE CONTAINED IN SECTIONS 4, 5, 6 AND
7.


 


9.                                      MISCELLANEOUS


 


(A)                                 ANY NOTICE OR OTHER COMMUNICATION REQUIRED
OR PERMITTED UNDER THIS AGREEMENT SHALL BE EFFECTIVE ONLY IF IT IS IN WRITING
AND SHALL BE DEEMED TO BE GIVEN WHEN DELIVERED PERSONALLY OR THREE DAYS AFTER IT
IS MAILED BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED OR ONE DAY AFTER IT IS SENT BY A REPUTABLE OVERNIGHT COURIER SERVICE
AND, IN EACH CASE, ADDRESSED TO THE RELEVANT PARTY AT THE ADDRESS PROVIDED FOR
SUCH PARTY ON THE FIRST PAGE HEREOF, OR TO SUCH OTHER ADDRESS AS ANY PARTY
HERETO MAY DESIGNATE BY NOTICE TO THE OTHER IN ACCORDANCE WITH THE FOREGOING.


 


(B)                                 THIS AGREEMENT AND THE EMPLOYMENT STATEMENT
OF EVEN DATE HEREWITH CONSTITUTES THE ENTIRE AGREEMENT AMONG YOU AND THE COMPANY
WITH RESPECT TO YOUR EMPLOYMENT BY THE COMPANY, AND SUPERSEDES AND IS IN FULL
SUBSTITUTION FOR ANY AND ALL PRIOR UNDERSTANDINGS OR AGREEMENTS WITH RESPECT TO
YOUR EMPLOYMENT, INCLUDING, BUT NOT LIMITED TO, THE EMPLOYMENT STATEMENT DATED
AS OF DECEMBER 10, 2001 AND THE TERMS OF EMPLOYMENT DATED AS OF NOVEMBER 12,
2001.


 


(C)                                  THIS AGREEMENT MAY BE AMENDED ONLY BY AN
INSTRUMENT IN WRITING SIGNED BY THE PARTIES HERETO, AND ANY PROVISION HEREOF MAY
BE WAIVED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM OR
WHICH ENFORCEMENT OF SUCH WAIVER IS SOUGHT.


 


(D)                                 THIS AGREEMENT AND ALL RIGHTS AND
OBLIGATIONS HEREUNDER, INCLUDING, WITHOUT LIMITATION, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF BERMUDA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS.  THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION
OF THE BERMUDA COURTS TO HEAR AND DECIDE ANY SUIT, ACTION, OR PROCEEDING AND TO
SETTLE ANY DISPUTES THAT MAY ARISE OUT OF OR IN CONNECTION WITH THIS AGREEMENT.


 


(E)                                  IN THE EVENT OF ANY CONTEST OR DISPUTE
BETWEEN YOU AND THE COMPANY WITH RESPECT TO THIS AGREEMENT, EACH OF THE PARTIES
SHALL BE RESPONSIBLE FOR THEIR RESPECTIVE LEGAL FEES AND EXPENSES IN ACCORDANCE
WITH THE COMPANY’S DISPUTE RESOLUTION GUIDELINES.

 

9

--------------------------------------------------------------------------------


 


(F)                                    THIS AGREEMENT SHALL INURE FOR THE
BENEFIT OF AND BE AN OBLIGATION OF THE COMPANY’S ASSIGNS AND SUCCESSORS;
PROVIDED, HOWEVER, THAT YOU MAY NOT ASSIGN YOUR DUTIES AND OBLIGATIONS HEREUNDER
TO ANY OTHER PARTY.


 


(G)                                 THE HEADINGS IN THIS AGREEMENT ARE INSERTED
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE A PART OF OR CONTROL OR
AFFECT THE MEANING OF ANY PROVISION HEREOF.


 

If the terms of this Agreement meet with your approval, please sign and return
one copy to the Company.

 

 

Sincerely,

 

 

 

AXIS SPECIALTY LIMITED

 

 

 

 

 

By:

/s/ John R. Charman

 

 

Name: John R. Charman

 

Title: Chief Executive Officer and President

 

 

 

 

Accepted and Agreed

 

as of the date first set forth above:

 

 

 

 

 

/s/ Andrew Cook

 

 

Andrew Cook

 

 

10

--------------------------------------------------------------------------------